UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1896


YARED ASSEFA ABEBE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 24, 2012                 Decided:   March 8, 2012


Before WYNN and    DIAZ,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David A. Garfield, GARFIELD LAW GROUP, LLP, Washington, D.C.,
for Petitioner.   Tony West, Assistant Attorney General, Russell
J. E. Verby, Senior Litigation Counsel, Kristen Giuffreda
Chapman,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yared Assefa Abebe, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)     dismissing   his   appeal    from   the   immigration

judge’s order denying his applications for asylum, withholding

of removal and withholding under the Convention Against Torture

(“CAT”).    Abebe claims that the adverse credibility finding is

not supported by substantial evidence.           We deny the petition for

review.

            This court’s recent opinion in Djadjou v. Holder, 662

F.3d 265, 272-74 (4th Cir. 2011), summarized the law regarding

our review of the Board’s final order.           An alien has the burden

of   showing   he   is    eligible    for   relief.     In   order    to    show

eligibility for asylum, he must show that he was subjected to

past persecution or has a well-founded fear of persecution on

account of a protected ground such as political opinion.                   See 8

C.F.R. § 208.13(b)(1) (2011).         If the applicant establishes past

persecution, he has the benefit of a rebuttable presumption of a

well-founded fear of persecution.            In order to be eligible for

withholding from removal, an alien must show a clear probability

of persecution on account of a protected ground.

            This court will uphold the Board’s decision unless it

is manifestly contrary to the law and an abuse of discretion.

The standard of review of the agency’s findings is narrow and

                                       2
deferential.          Factual       findings        are    affirmed       if    supported      by

substantial evidence.               Substantial evidence exists to support a

finding      unless    the       evidence       was       such     that    any     reasonable

adjudicator      would       have     been      compelled          to    conclude       to    the

contrary.           Therefore,        we     review         an     adverse        credibility

determination for substantial evidence and give broad deference

to the Board’s credibility determination.                               The Board and the

immigration     judge        must    provide        specific,          cogent    reasons      for

making an adverse credibility determination.                             We recognize that

omissions, inconsistent statements, contradictory evidence, and

inherently improbable testimony are appropriate bases for making

an adverse credibility determination.                        The existence of only a

few such inconsistencies, omissions, or contradictions can be

sufficient      for        the   Board     to       make    an      adverse       credibility

determination as to the alien’s entire testimony regarding past

persecution.          An    inconsistency           can    serve    as    a     basis   for    an

adverse credibility determination even if it does not go to the

heart   of    the     alien’s       claim.          8   U.S.C.     §    1158(b)(1)(B)(iii)

(2006); see also Djadjou, 662 F.3d at 272-74 (case citations

omitted).        An        adverse     credibility          finding        can     support      a

conclusion that the alien did not establish past persecution.

See Dankam v. Gonzales, 495 F.3d 113, 121-23 (4th Cir. 2007);

see also Chen v. Attorney Gen., 463 F.3d 1228, 1231 (11th Cir.



                                                3
2006)      (denial     of    asylum      relief       can   be   based    solely     upon    an

adverse credibility finding).

                 We   conclude      that      substantial        evidence    supports       the

adverse       credibility          finding.          The    immigration      judge    listed

specific and cogent reasons in support of the finding.                                It was

not an abuse of discretion for the immigration judge and the

Board       to    find      that     Abebe’s         numerous     inconsistencies        were

critical to his claim for relief.                      We further conclude that the

immigration judge considered the entire record and substantial

evidence supports the finding that Abebe’s independent evidence

falls short of overcoming the adverse credibility finding. *

                 We deny the petition for review.                        We dispense with

oral       argument      because        the    facts    and      legal    contentions       are

adequately        presented        in    the    materials        before    the   court      and

argument would not aid the decisional process.

                                                                           PETITION DENIED




       *
       Abebe has abandoned any challenge to the denial of relief
under the CAT by failing to raise it in his brief. Accordingly,
this court need not review the issue. See Ngarurih v. Ashcroft,
371 F.3d 182, 189 n.7 (4th Cir. 2004) (finding that the failure
to raise a challenge in an opening brief results in abandonment
of that challenge); Edwards v. City of Goldsboro, 178 F.3d 231,
241 n.6 (4th Cir. 1999) (same).



                                                 4